
	

113 HR 814 IH: Rewriting to Improve and Secure an Exit Out of Poverty Act
U.S. House of Representatives
2013-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 814
		IN THE HOUSE OF REPRESENTATIVES
		
			February 25, 2013
			Ms. Moore (for
			 herself, Ms. Brown of Florida,
			 Mr. Conyers,
			 Ms. DeLauro,
			 Ms. Norton,
			 Mr. Grijalva,
			 Mr. Brady of Pennsylvania, and
			 Ms. Schakowsky) introduced the
			 following bill; which was referred to the Committee on Ways and Means, and in
			 addition to the Committee on Oversight and
			 Government Reform, for a period to be subsequently determined
			 by the Speaker, in each case for consideration of such provisions as fall
			 within the jurisdiction of the committee concerned
		
		A BILL
		To reauthorize and amend the program of block grants to
		  States for temporary assistance for needy families and related
		  programs.
	
	
		1.Short titleThis Act may be cited as the
			 Rewriting to Improve and Secure an
			 Exit Out of Poverty Act or the RISE Out of Poverty Act.
		2.Table of
			 contentsThe table of contents
			 of this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Sec. 3. References.
				Sec. 4. State plans required to address whether and how States
				will provide assistance to neediest geographic areas.
				Sec. 5. Funding of the TANF program.
				Sec. 6. Work requirements.
				Sec. 7. Work rules.
				Sec. 8. Prohibition on imposing limit of less than 60 months on
				duration of assistance.
				Sec. 9. Response of TANF program to economic
				recessions.
				Sec. 10. Requirement that States use merit-based system in
				administration of TANF programs.
				Sec. 11. Ban on using Federal TANF funds to replace State and
				local spending that does not meet the definition of qualified State
				expenditures.
				Sec. 12. TANF assistance to meet basic family economic
				needs.
				Sec. 13. State plans and reports on child poverty.
				Sec. 14. Requirement that States adopt standards and procedures
				to address domestic and sexual violence among TANF recipients.
				Sec. 15. Child care entitlement.
				Sec. 16. Child support enforcement.
				Sec. 17. State option to extend eligibility for assistance to
				children through age 21; prohibition on considering financial aid tied to
				education of child in determining eligibility for, or amount of assistance;
				prohibition on imposing additional requirements based on educational enrollment
				of child.
				Sec. 18. Elimination of certain other bars to TANF
				assistance.
				Sec. 19. Effective date.
			
		3.ReferencesExcept as otherwise expressly provided in
			 this Act, wherever in this Act an amendment or repeal is expressed in terms of
			 an amendment to, or repeal of, a section or other provision, the amendment or
			 repeal shall be considered to be made to a section or other provision of the
			 Social Security Act.
		4.State plans
			 required to address whether and how States will provide assistance to neediest
			 geographic areasSection
			 402(a)(1)(A)(i) (42 U.S.C. 602(a)(1)(A)(i)) is amended by inserting ,
			 including whether and how the State will give priority to providing benefits
			 and services in areas of the State with the greatest need (such as areas with
			 the greatest unemployment rates, the greatest poverty rates, and the least job
			 opportunity to population ratios) before the period.
		5.Funding of the
			 TANF program
			(a)State family
			 assistance grant
				(1)In
			 generalSection 403(a)(1) (42 U.S.C. 603(a)(1)) is
			 amended—
					(A)in subparagraph
			 (A), by striking fiscal years 1996, and all that follows through
			 2003, and inserting fiscal year 2013 and each succeeding
			 fiscal year; and
					(B)by striking
			 subparagraphs (B) and (C) and inserting the following:
						
							(B)State family
				assistance grant
								(i)In
				generalThe State family
				assistance grant payable to a State for a fiscal year shall be the greater
				of—
									(I)the adjusted basic
				block grant, plus the amount required to be paid to the State under paragraph
				(3) (as in effect on September 30, 2010) for fiscal year 2010; or
									(II)the amount required to be paid to the State
				under this paragraph for the preceding fiscal year.
									(ii)Adjusted basic
				block grantIn clause (i), the term adjusted block
				grant means, with respect to a State, the product of—
									(I)the amount required to be paid to the State
				under this paragraph for fiscal year 2010 (determined without regard to any
				reduction pursuant to section 409 or 412(a)(1));
									(II)1.00, plus the percentage (if any) by which
				the average of the CPI for the 12-month period ending with June of the
				preceding fiscal year exceeds the average of the CPI for the 12-month period
				ending with June 1996, expressed as a decimal; and
									(III)1.00, plus the percentage (if any) by which
				the most recent estimate by the Bureau of the Census of the population of the
				State that has not attained 18 years of age exceeds the most recent estimate by
				the Bureau of the Census of that population as of July 1, 1996, expressed as a
				decimal.
									(iii)CPI
				definedIn clause (ii), the term CPI means the last
				Consumer Price Index for All Urban Consumers published by the Department of
				Labor for the period involved.
								(C)AppropriationOut of any money in the Treasury of the
				United States not otherwise appropriated, there are appropriated such sums as
				are necessary for grants under this paragraph for each fiscal
				year.
							.
					(2)Conforming
			 amendment to eliminate supplemental grants for population increases in certain
			 StatesSection 403(a) (42 U.S.C. 603(a)) is amended by striking
			 paragraph (3).
				(b)Penalty for
			 failure To maintain effort adjusted for inflationSection 409(a)(7) (42 U.S.C. 609(a)(7)) is
			 amended—
				(1)in subparagraph
			 (A), by inserting the inflation-adjusted before historic
			 State expenditures; and
				(2)in subparagraph
			 (B), by redesignating clauses (iii) through (v) as clauses (iv) through (vi),
			 respectively, and inserting after clause (ii) the following:
					
						(iii)Inflation-adjusted
				historic State expendituresThe term inflation-adjusted historic
				State expenditures means, with respect to a fiscal year—
							(I)historic State
				expenditures; multiplied by
							(II)1.00, plus (in the case of fiscal year 2014
				or any succeeding fiscal year) the percentage (if any) by which the average of
				the CPI (as defined in section 403(a)(1)(B)(iii)) for the 12-month period
				ending with June of the preceding fiscal year exceeds the average of the CPI
				(as so defined) for the 12-month period ending with June 2012, expressed as a
				decimal.
							.
				(c)Modification of
			 contingency fund
				(1)In
			 generalSection 403(b) (42 U.S.C. 603(b)) is amended by striking
			 all that follows paragraph (1) and inserting the following:
					
						(2)Grants
							(A)In
				generalThe Secretary shall make a grant to each eligible State
				and each Indian tribe that is an economically needy entity for a calendar
				quarter, in an amount equal to 80 percent of the amount (if any) by which the
				total amount of relevant expenditures of the entity for the quarter exceeds the
				total amount of the relevant expenditures of the entity for the corresponding
				quarter in the base year of the entity, subject to paragraph (2).
							(B)LimitationThe
				total amount payable to an entity under this subsection for a fiscal year shall
				not exceed an amount equal to 25 percent of the amount payable to the
				entity—
								(i)if
				the entity is a State, under section 403(a)(1) for the fiscal year; or
								(ii)if the entity is
				an Indian tribe, under section 412(a)(1) for the fiscal year.
								(3)DefinitionsIn paragraph (2):
							(A)Economically
				needy entityThe term
				economically needy entity means an entity with respect to a
				calendar quarter—
								(i)if
				the seasonally adjusted average unemployment rate with respect to entity for
				the quarter or any of the preceding 4 calendar quarters exceeds 6.5 percent;
				or
								(ii)in the case that the unemployment rate
				information described in clause (i) is not available with respect to the
				entity, if the entity meets such qualifications as the Secretary, in
				consultation with the Secretary of Labor, shall, by regulation,
				prescribe.
								(B)Base
				yearThe term base year means, with respect to an
				entity, and a calendar quarter in a fiscal year—
								(i)except as provided
				in clause (ii), whichever of the 2 fiscal years most recently preceding the 1st
				fiscal year of the most recent contingency fund eligibility period for the
				entity, is the fiscal year in which the relevant expenditures of the entity
				were the lesser; or
								(ii)if the 1st year
				of the period referred to in clause (i) is fiscal year 2013, whichever of
				fiscal year 2007 or 2008 is the fiscal year in which the relevant expenditures
				of the entity were the lesser.
								(C)Contingency fund
				eligibility periodThe term
				contingency fund eligibility period means, with respect to an
				entity, a period of 1 or more consecutive calendar quarters for which the
				entity is an economically needy entity.
							(D)Relevant
				expenditures
								(i)In
				generalThe term relevant expenditures means
				expenditures—
									(I)for assistance under the program funded
				under this part of the entity (including, in the case of a State, any qualified
				State expenditures (as defined in section 409(a)(7)(B)(i)) and any expenditures
				under any other State program funded by such expenditures);
									(II)for child
				care;
									(III)for subsidized employment under the program
				funded under this part of the entity (including, in the case of a State, such
				expenditures under any other State program funded by qualified State
				expenditures (as defined in section 409(a)(7)(B)(i))), other than expenditures
				made using Federal funds or with respect to which the entity received a grant
				made under paragraph (3) of this subsection; and
									(IV)for
				administrative costs associated with making the expenditures referred to in the
				preceding subclauses of this clause.
									(ii)Child care
				expendituresFor purposes of
				clause (i), expenditures for child care consist of the following:
									(I)Amounts
				transferred under section 404(d)(1)(B).
									(II)Expenditures for
				child care assistance from Federal funds provided under this part.
									(III)In the case of
				an entity that is a State, expenditures for child care assistance that are
				qualified State expenditures (as defined in section 409(a)(7)(B)(i)), but only
				to the extent exceeding the total expenditures of the State (other than from
				Federal funds) for child care in fiscal year 1994 or 1995 (whichever is the
				greater).
									(iii)Authority to
				collect and adjust dataIn
				determining the amount of the expenditures of a State for basic assistance,
				child care, and subsidized employment, during any period for which the State
				requests funds under this subsection, and during the base year of the State,
				the Secretary may make appropriate adjustments to the data, on a State-by-State
				basis, to ensure that the data are comparable with respect to the groups of
				families served and the types of aid provided. The Secretary may develop a
				mechanism for collecting expenditure data, including procedures which allow
				States to make reasonable estimates, and may set deadlines for making revisions
				to the data.
								(4)Use of
				grantEach State to which a
				grant is made under this subsection shall use the grant to serve areas of the
				State with the greatest need (as referred to in section 402(a)(1)(A)).
						(5)Appropriation
							(A)In
				generalOut of any funds in the Treasury of the United States not
				otherwise appropriated, there are appropriated for payment to the Fund—
								(i)$2,500,000,000 for
				fiscal year 2013; and
								(ii)for each
				succeeding fiscal year, the amount appropriated under this paragraph for the
				then preceding fiscal year, increased by the percentage (if any) by which the
				amount appropriated under section 403(a)(1) for the fiscal year involved
				exceeds the amount appropriated under such section for the then preceding
				fiscal year.
								(B)AvailabilityAmounts
				made available under this paragraph for a fiscal year shall remain available
				until expended.
							(6)Actions to be
				taken in anticipation of exhaustion of fundThe Secretary shall
				monitor the amount in, and the rate at which amounts are paid from, the Fund,
				and if the Secretary determines that the Fund will be exhausted within 6
				months, the Secretary shall—
							(A)notify the
				Congress of the determination; and
							(B)develop and communicate to each State and
				Indian tribe that is an economically needy entity as of the date of the
				determination, the procedure for allocating amounts in the Fund among such
				entities.
							.
				(2)Elimination of
			 penalty for failure of state receiving amounts from contingency fund to
			 maintain 100 percent of historic effort
					(A)In
			 generalSection 409(a) (42 U.S.C. 609(a)) is amended by striking
			 paragraph (10) and redesignating paragraphs (11) through (16) as paragraphs
			 (10) through (15), respectively.
					(B)Conforming
			 amendmentsSection 409 (42 U.S.C. 609) is amended in each of
			 subsections (b)(2) and (c)(4), by striking (10), (12), or (13)
			 and inserting (11), or (12).
					(3)Conforming
			 amendmentSection 409(a)(3)(C) (42 U.S.C. 609(a)(3)(C)) is
			 amended by striking needy State (as defined in section
			 403(b)(6)) and inserting economically needy entity (as defined
			 in section 403(b)(3)(A)).
				(4)Amounts provided
			 to territories from the Contingency Fund to be disregarded for purposes of
			 limitation on payments to the territoriesSection 1108(a)(2) (42 U.S.C. 1308(a)(2))
			 is amended by inserting 403(b), before
			 406,.
				(d)Matching grants
			 for subsidized employment
				(1)In
			 generalSection 403(a) (42 U.S.C. 603(a)), as amended by
			 subsection (a)(2) of this section, is further amended by inserting after
			 paragraph (2) the following:
					
						(3)Matching grants
				for subsidized employment
							(A)In
				generalThe Secretary shall
				make a grant—
								(i)to
				each eligible State that is 1 of the 50 States or the District of Columbia, for
				each fiscal year for which the State is an MOE State; and
								(ii)to each State
				that is not 1 of the 50 States or the District of Columbia, and to each Indian
				tribe, for each fiscal year for which the State or tribe, as the case may be,
				meets such terms and conditions as the Secretary shall, by regulation,
				establish, which shall be comparable to the terms and conditions under which
				grants are made under clause (i).
								(B)MOE
				StateIn subparagraph (A), the term MOE State means
				a State if the qualified expenditures of the State (as defined in section
				409(a)(7)(B)(i)) for the fiscal year exceeds the applicable percentage (as
				defined in clause (ii) of such section) of inflation-adjusted historic State
				expenditures (as defined in clause (iii) of such section) of the State with
				respect to the fiscal year.
							(C)Amount of
				grant
								(i)States
									(I)In
				generalThe grant to be made to a State under subparagraph (A)(i)
				for a fiscal year shall be in an amount equal to 50 percent of the excess
				expenditures of the State for subsidized employment during the fiscal
				year.
									(II)Excess
				expenditures of the State for subsidized employmentThe term
				excess expenditures of the State for subsidized employment means,
				with respect to a fiscal year, the lesser of—
										(aa)the
				excess described in subparagraph (B) with respect to the State for the fiscal
				year; or
										(bb)an amount equal to the total expenditures
				of the State for subsidized employment funded under this part or under any
				other State program funded by qualified State expenditures (as defined in
				section 409(a)(7)(B)(i)), excluding those with respect to which a grant is made
				to the State under subsection (b) of this section, during the fiscal
				year.
										(ii)Indian
				tribesThe grant to be made to an Indian tribe under this
				paragraph shall be in such amount as the Secretary deems appropriate.
								(D)Use of
				grantNotwithstanding section
				404, a State or Indian tribe to which a grant is made under this paragraph
				shall use the grant solely to finance subsidized employment activities, and to
				serve areas of the State with the greatest need (as referred to in section
				402(a)(1)(A)).
							(E)AppropriationOut
				of any funds in the Treasury of the United States not otherwise appropriated,
				there are appropriated such sums as are necessary for grants under this
				paragraph for each fiscal
				year.
							.
				(2)Amounts provided
			 to territories from the matching grant to be disregarded for purposes of
			 limitation on payments to the territoriesSection 1108(a)(2) (42 U.S.C. 1308(a)(2))
			 is amended by inserting 403(a)(3), after
			 403(a)(2),.
				(3)Data reports
			 required with respect to families that include an individual participating in
			 subsidized employment programsSection 411(a)(1)(A) (42 U.S.C.
			 611(a)(1)(A)) is amended, in the matter before clause (i), by inserting
			 , and families that include an individual participating in subsidized
			 employment funded with Federal funds or qualified State expenditures (as so
			 defined) before the colon.
				(e)Tribal family
			 assistance grantsSection 412(a)(1) (42 U.S.C. 612(a)(1)) is
			 amended—
				(1)in subparagraph
			 (A), by striking fiscal year 2012 and inserting each
			 fiscal year; and
				(2)in subparagraph
			 (B)—
					(A)by redesignating
			 clause (ii) as clause (iii); and
					(B)by striking clause
			 (i) and inserting the following:
						
							(i)In
				generalThe amount determined
				under this subparagraph for a fiscal year is an amount equal to the sum of the
				adjusted historic expenditures for the fiscal year with respect to each State
				in which there lies a service area of the Indian tribe is located.
							(ii)Adjusted
				historic expenditures definedIn clause (i), the term adjusted
				historic expenditures means, with respect to a fiscal year, a State, and
				an Indian tribe, the total amount of the Federal payments to the State under
				section 403 (as then in effect) for fiscal year 1994 attributable to
				expenditures (other than child care expenditures) by the State under parts A
				and F (as so in effect) for fiscal year 1994 for Indian families residing in
				the service areas identified by the tribe pursuant to subsection (b)(1)(C) of
				this section that are in the State, increased by the percentage (if any) by
				which the amount of the grant payable under section 403(a)(1) for the fiscal
				year to the State exceeds the amount of the grant so payable to the State for
				fiscal year
				2010.
							.
					(f)Census bureau
			 studySection 414 (42 U.S.C. 614) is amended—
				(1)by striking
			 subsection (a) and inserting the following:
					
						(a)In
				generalThe Director of the
				Bureau of the Census shall conduct a study to assess the effects of policies
				and programs related to low-income families, including policies and programs
				under State programs funded under this part or funded with qualified State
				expenditures (as defined in section 409(a)(7)(B)(i)), including changes and
				policies in such programs made pursuant to the Rewriting to Improve and Secure
				an Exit Out of Poverty Act. The Director shall design the study in consultation
				with the Secretary. Every 5 years, the Director shall, in consultation with the
				Secretary, revise the content and nature of the study to reflect emerging
				policy issues related to low-income
				families.
						;
				and
				(2)in subsection (b),
			 by striking fiscal year 2012 and inserting each fiscal
			 year.
				(g)Funding of
			 studies and evaluationsSection 413(h)(1) (42 U.S.C. 613(h)(1)) is
			 amended by striking fiscal year 2012 and inserting each
			 fiscal year.
			(h)Matching grants
			 to certain territoriesSection 1108 (42 U.S.C. 1308) is
			 amended—
				(1)in subsection
			 (a)(2), by inserting section 403(a)(1) (to the extent exceeding the
			 amount required to be so paid to the territory for fiscal year 2011),
			 before 403(a)(2); and
				(2)in subsection (b)(2), by striking
			 fiscal year 2012 and inserting each fiscal
			 year.
				6.Work
			 requirements
			(a)Participation
			 rate requirementSection 407
			 (42 U.S.C. 607) is amended by striking subsections (a) and (b) and inserting
			 the following:
				
					(a)Participation
				rate requirement
						(1)In
				generalA State to which a grant is made under section 403 for a
				fiscal year shall achieve a minimum participation rate of 50 percent with
				respect to all families residing in the State that include a work-eligible
				individual.
						(2)Work-eligible
				individual defined
							(A)In
				generalIn subsection (a), the term work-eligible
				individual, subject to subparagraphs (B) and (C), means—
								(i)an adult recipient of assistance under the
				State program funded under this part or under any other State program funded by
				qualified State expenditures (as defined in section 409(a)(7)(B)(i));
								(ii)a former recipient of such assistance who
				is—
									(I)a parent of a
				dependent child who is such a recipient; and
									(II)no longer
				eligible for assistance under the State program funded under this part by
				reason of section 408(a)(7); and
									(iii)a participant in a subsidized employment
				program funded under this part or under any other State program funded by
				qualified State expenditures (as defined in section 409(a)(7)(B)(i)).
								(B)Exclusion of
				individuals sanctioned or undergoing pre-sanction reviewThe term
				work-eligible individual does not include any individual with
				respect to whom—
								(i)there is in effect
				a penalty imposed by the State under subsection (e) of this section; or
								(ii)the State has
				initiated (but not completed) the pre-sanction review process pursuant to
				section 408(a)(14)(A).
								(C)State option to
				exclude certain individualsA
				State may exclude from the term work-eligible individual any
				resident of the State who is—
								(i)a
				single parent caring for a child who has not attained 1 year of age;
								(ii)a
				recipient of supplemental security income benefits under title XVI, disability
				insurance benefits under title II, or other Federal or State benefits based on
				disability;
								(iii)an applicant for supplemental security
				income benefits under title XVI;
								(iv)an individual who
				is needed in the home of the individual to care for a disabled member of the
				family of the individual; or
								(v)an individual who (but for the exercise of
				the State option under this clause) would be a work-eligible individual under a
				tribal family assistance plan approved under section 412 or under a tribal work
				program to which funds are provided under this part.
								(b)Calculation of
				participation rates
						(1)Average monthly
				rateFor purposes of subsection (a), the participation rate of a
				State for a fiscal year is the average of the participation rates of the State
				for each month in the fiscal year.
						(2)Monthly
				participation rateFor purposes of paragraph (1), the
				participation rate of a State for a month, expressed as a percentage,
				is—
							(A)the number of families residing in the
				State that include a work-eligible individual who is engaged in work for the
				month; divided by
							(B)the number of families residing in the
				State that include a work-eligible
				individual.
							.
			(b)Participation
			 requirementsSection 407(c) (42 U.S.C. 607(c)) is amended to read
			 as follows:
				
					(c)Engaged in
				workFor purposes of
				subsection (b):
						(1)General
				ruleAn individual is engaged
				in work for a month in a fiscal year if the recipient is participating in work
				activities for an average of at least 20 hours per week during the
				month.
						(2)Individuals complying with a modified
				employability plan deemed to be engaged in workAn individual is deemed to be engaged in
				work for a month if the State determines that the individual is in substantial
				compliance with the activities and hourly participation requirements of a
				modified employability plan developed for the individual in accordance with
				section 408(h).
						(3)Single teen head
				of household or married teen who maintains satisfactory school attendance
				deemed to be engaged in workAn individual who is married or a
				head of household and has not attained 20 years of age is deemed to be engaged
				in work for a month if the recipient maintains satisfactory attendance at
				secondary school or the equivalent during the
				month.
						.
			(c)Elimination of
			 12-Month limit on counting vocational educational training as a work
			 activitySection 407(d)(8)
			 (42 U.S.C. 607(d)(8)) is amended by striking (not to exceed 12 months
			 with respect to any individual).
			7.Work
			 rules
			(a)Option of
			 recipient To have trained personnel assess certain barriers to employment;
			 additional matters required To be assessedSection 408(b)(1) (42 U.S.C. 608(b)(1)) is
			 amended—
				(1)by inserting
			 (which, at the option of the recipient, shall be conducted by trained
			 personnel with respect to barriers to employment specified by the
			 recipient) after assessment; and
				(2)by striking
			 and employability and inserting employability, physical
			 and mental impairments, English proficiency, child care needs, and whether the
			 recipient is a victim of domestic or sexual violence,.
				(b)Individual
			 responsibility plans
				(1)Plans required;
			 plans to include well-being plans for childrenSection 408(b)(2)(A) (42 U.S.C.
			 608(b)(2)(A)) is amended—
					(A)in the matter
			 preceding clause (i), by striking may and inserting
			 shall;
					(B)in clause (iv)—
						(i)by
			 inserting , supports, after counseling;
			 and
						(ii)by
			 striking and at the end;
						(C)in clause (v), by
			 striking the period and inserting ; and; and
					(D)by adding at the
			 end the following:
						
							(vi)describe a well-being plan for each child
				in the
				family.
							.
					(2)Deadline for
			 completion of planSection
			 408(b)(2)(B) (42 U.S.C. 608(b)(2)(B)) is amended by striking
			 individual— and all that follows and inserting individual
			 within 90 days after the individual is determined eligible for the
			 assistance..
				(3)Sanction for
			 failure of State to develop planSection 409(a) (42 U.S.C.
			 609(a)), as amended by section 5(c)(2)(A) of this Act, is amended by adding at
			 the end the following:
					
						(16)Penalty for
				failure of State to develop required individual responsibility plan
							(A)In
				generalIf the Secretary
				determines that a State to which a grant is made under section 403 in a fiscal
				year has violated section 408(b)(2) during the fiscal year, the Secretary shall
				reduce the grant payable to the State under section 403(a)(1) for the
				immediately succeeding fiscal year by an amount equal to not more than 5
				percent of the State family assistance grant.
							(B)Penalty based on
				severity of failureThe Secretary shall impose reductions under
				subparagraph (A) with respect to a fiscal year based on the degree of
				noncompliance.
							.
				(4)Conforming
			 amendmentSection 408(b) (42 U.S.C. 608(b)) is amended by
			 striking paragraph (4).
				(c)Modified
			 employability plans for certain individuals with disabilitiesSection 408 (42 U.S.C. 608) is amended by
			 adding at the end the following:
				
					(h)Authority To develop modified employability
				plan for a recipient of assistance with, or caring for a family member with, a
				disability
						(1)In generalA State may develop a modified
				employability plan for a recipient of assistance under the State program funded
				under this part—
							(A)who—
								(i)is
				a work-eligible individual (as defined in section 407(a)(2)); and
								(ii)has been
				determined by a qualified medical, mental health, addiction, or social services
				professional (as determined by the State) to have a disability; or
								(B)who is caring for
				a family member with a disability (as so determined).
							(2)Contents of
				planThe modified employability plan shall—
							(A)include a determination that, because of
				the disability of the recipient or the individual for whom the recipient is
				caring, reasonable modification of work activities, hourly participation
				requirements, or both, is needed in order for the recipient to participate in
				the activities;
							(B)describe the modified work activities in
				which the recipient is required to participate;
							(C)specify the number of hours per week for
				which the recipient is required to participate in the modified work activities,
				based on an evaluation by the State of the circumstances of the family;
							(D)describe the services, supports, and
				modifications that the State will provide to the recipient or the family of the
				recipient;
							(E)be developed in cooperation with the
				recipient; and
							(F)be reviewed not less often than every 6
				months.
							(3)DefinitionsIn this subsection:
							(A)DisabilityThe term disability means a
				mental or physical impairment, including substance abuse or addiction,
				that—
								(i)constitutes or results in a substantial
				impediment to employment; or
								(ii)substantially limits 1 or more major life
				activities.
								(B)Modified work activitiesThe term modified work
				activities means activities which the State has determined will help the
				recipient become
				employable.
							.
			(d)Sanctions
				(1)General sanction
			 provisions
					(A)Prohibition on
			 imposing lifetime or full family sanction
						(i)ProhibitionSection 408(a) (42 U.S.C. 608(a)) is
			 amended by adding at the end the following:
							
								(13)Prohibition on
				imposing lifetime or full family sanctionA State to which a grant is made under
				section 403 shall not impose a lifetime prohibition on the provision of
				assistance to any individual or family under the State program funded under
				this part or under a program funded with qualified State expenditures (as
				defined in section 409(a)(7)(B)(i)) on the basis of the failure of a member of
				the family to comply with a program
				requirement.
								.
						(ii)PenaltySection
			 409(a) (42 U.S.C. 609), as amended by section 5(c)(2)(A) of this Act and
			 subsection (b)(3) of this section, is amended by adding at the end the
			 following:
							
								(17)Penalty for
				imposing lifetime or full family sanctionIf the Secretary determines that a State to
				which a grant is made under section 403 in a fiscal year has violated section
				408(a)(13) during the fiscal year, the Secretary shall reduce the grant payable
				to the State under section 403(a)(1) for the immediately succeeding fiscal year
				by an amount equal to 5 percent of the State family assistance
				grant.
								.
						(B)Due process
			 protections
						(i)In
			 generalSection 408(a) (42 U.S.C. 608(a)), as amended by
			 subparagraph (A)(i) of this paragraph, is amended by adding at the end the
			 following:
							
								(14)Sanction
				procedures
									(A)Pre-sanction
				review processBefore imposing a sanction against an individual
				or family receiving assistance under the State program funded under this part
				or under a program funded with qualified State expenditures (as defined in
				section 409(a)(7)(B)(i)) for failure to comply with program requirements, the
				State shall take the following steps:
										(i)Provide or send
				notice to the individual or family, and, if the recipient’s native language is
				not English, through a culturally competent written or verbal translation, of
				the following information:
											(I)The specific
				reason for the proposed sanction.
											(II)The amount of the
				proposed sanction.
											(III)The length of
				time during which the proposed sanction would be in effect.
											(IV)The steps
				required to come into compliance or to show good cause for
				noncompliance.
											(V)That the agency
				will provide assistance to help the individual demonstrate good cause for
				noncompliance, or come into compliance with program requirements.
											(VI)That the
				individual may appeal the determination to impose a sanction, and the steps
				that the individual must take to pursue such an appeal.
											(ii)(I)Ensure that, subject to
				clause (iii)—
												(aa)an individual, other than the
				individual who determined that a sanction be imposed, will review the
				determination and have the authority to take the actions described in subclause
				(II); and
												(bb)the individual or family against whom
				the sanction is to be imposed shall be afforded the opportunity to meet with
				the individual who is reviewing the determination to impose the
				sanction.
												(II)The action described in this subclause
				are the following:
												(aa)Modify the determination to impose a
				sanction.
												(bb)Determine that there was good cause
				for the failure to comply.
												(cc)Recommend modifications to the
				individual responsibility or employment plan of an individual.
												(dd)Make such other determinations and
				take such other actions as may be appropriate.
												(iii)The review
				required under clause (ii) shall include consideration of the following:
											(I)To the extent
				applicable, whether barriers to compliance exist, such as a physical or mental
				impairment (including mental illness, substance abuse, mental retardation, or a
				learning disability), domestic or sexual violence, limited proficiency in
				English, limited literacy, homelessness, or the need to care for a child with a
				disability or health condition, that contributed to the noncompliance.
											(II)Whether the
				noncompliance resulted from failure to receive or have access to services
				identified as necessary in an individual responsibility or employment
				plan.
											(III)Whether changes
				to the individual responsibility or employment plan of an individual should be
				made in order for the individual to come into compliance.
											(IV)Whether there is
				good cause for any noncompliance.
											(V)Whether the
				sanction policies of the State have been applied properly.
											(B)Sanction
				follow-up requirementsIf a State imposes a sanction on a family
				or individual for failing to comply with program requirements, the State
				shall—
										(i)provide or send
				notice to the individual or family, in language calculated to be understood by
				the individual or family, and, if the individual’s or family’s native language
				is not English, through a culturally competent translation, of the reason for
				the sanction and the steps the individual or family must take to end the
				sanction;
										(ii)resume full
				assistance, services, or benefits to the individual or family under the program
				(if the individual or family is otherwise eligible for the assistance,
				services, or benefits) once the individual who was not in compliance with
				program requirements that led to the sanction complies with the requirements
				for a reasonable period of time, as determined by the State and subject to
				State discretion to reduce the period; and
										(iii)if the State has
				not resumed providing the assistance, services, or benefits as of the end of
				the 120-day period that begins on the date that is 60 days after the date on
				which the sanction was imposed, provide notice to the individual or family, in
				language calculated to be understood by the individual or family, of the steps
				the individual or family must take to end the sanction, and of the availability
				of assistance to come into compliance or demonstrate good cause for
				noncompliance.
										(C)Notice to
				evicted personsThe State
				shall make a reasonable effort to provide to an individual or family that has
				been evicted from a residence for failure to pay rent or as a result of another
				problem related to poverty, any notice required by this paragraph to be
				provided to the individual or
				family.
									.
						(ii)PenaltySection 409(a) (42 U.S.C. 609(a)), as
			 amended by section 5(c)(2)(A) of this Act, subsection (b)(3) of this section,
			 and subparagraph (A)(ii) of this paragraph, is amended by adding at the end the
			 following:
							
								(18)Penalty for
				failure to follow sanction procedures
									(A)In
				generalIf the Secretary determines that a State to which a grant
				is made under section 403 in a fiscal year has violated section 408(a)(14)
				during the fiscal year, the Secretary shall reduce the grant payable to the
				State under section 403(a)(1) for the immediately succeeding fiscal year by an
				amount equal to not more than 5 percent of the State family assistance
				grant.
									(B)Penalty based on
				severity of failureThe Secretary shall impose reductions under
				subparagraph (A) with respect to a fiscal year based on the degree of
				noncompliance.
									.
						(iii)State plan
			 requirement to describe how states will notify applicants and recipients of
			 their rights under the program and of potential benefits and services available
			 under the programSection 402(a)(1)(B)(iii) (42 U.S.C.
			 602(a)(1)(B)(iii)) is amended by inserting , and will notify applicants
			 and recipients of assistance under the program of the rights of individuals
			 under all laws applicable to program activities and of all potential benefits
			 and services available under the program before the period.
						(2)Modifications to
			 work sanction
					(A)Elimination of
			 full family sanction; State required to establish certain good cause
			 exceptionsSection 407(e)(1) (42 U.S.C. 607(e)(1)) is
			 amended—
						(i)by
			 striking shall— and all that follows through subparagraph (B)
			 and inserting shall reduce the amount of assistance otherwise payable to
			 the family pro rata with respect to any period during a month in which the
			 individual so refuses,; and
						(ii)by
			 striking may establish and inserting the following shall
			 establish, which shall include the decline of an offer of employment at a wage
			 less than the greater of the applicable Federal or State minimum wage, or 80
			 percent of the wage that would have governed had the minimum hourly rate under
			 the Fair Labor Standards Act been applicable to the offer of employment, at a
			 site subject to a strike or lockout at the time of refusal, or for medical
			 reasons or a lack of sufficient physical strength or stamina.
						(B)Prohibition on
			 sanctioning individual for failure to engage in work if individual has a child
			 under age 6 months or if failure results from inability to secure child care or
			 after-school arrangements for a child under age 13Section
			 407(e)(2) (42 U.S.C. 607(e)(2)) is amended by striking refusal
			 and all that follows and inserting
						
							failure of
			 an individual to engage in work required in accordance with this section
			 if—(A)the individual is a single custodial parent
				caring for a child who has not attained 6 months of age; or
							(B)the individual is
				the single custodial parent caring for a child who has not attained 13 years of
				age, and the failure resulted from the inability of the individual to secure
				child care or after-school arrangements for the
				child
							.
					(3)Modifications to
			 child support sanctionSection 408(a)(2) (42 U.S.C. 608(a)(2)) is
			 amended by striking State— and all that follows and inserting
			 State shall deduct from the assistance that would otherwise be provided
			 to the family of the individual under the State program funded under this part
			 an amount equal to 25 percent of the amount of the assistance..
				(e)Related state
			 plan requirementSection 402(a) (42 U.S.C. 602(a)) is amended by
			 adding at the end the following:
				
					(8)Certification
				that employment assessments and sanction reviews will be conducted by competent
				personnelA certification by
				the chief executive officer of the State that the employment assessments
				conducted pursuant to section 408(b)(1) and the sanction reviews conducted
				pursuant to section 408(a)(14)(A) will be conducted by personnel who have
				sufficient education, training, and professional competence to do so, which
				shall include information on the education, training, and professional
				competence that State will require of the
				personnel.
					.
			8.Prohibition on
			 imposing limit of less than 60 months on duration of assistance
			(a)Prohibition
				(1)In
			 generalSection 408(a)(7) (42
			 U.S.C. 608(a)(7)) is amended—
					(A)in the paragraph
			 heading, by striking No
			 assistance for more than 5 years and inserting
			 Durational limits on
			 assistance;
					(B)in the heading for
			 subparagraph (A), by striking In general and
			 inserting No assistance
			 for more than 5 years; and
					(C)by adding at the
			 end the following:
						
							(H)Prohibition on
				limiting duration of assistance to less than 60 monthsA State to which a grant is made under
				section 403 shall not impose a limit of less than 60 months on the duration for
				which a family may be provided assistance from Federal or State funds under the
				State program funded under this part or under a program funded with qualified
				State expenditures (as defined in section
				409(a)(7)(B)(i)).
							.
					(2)Conforming
			 amendmentThe heading of section 409(a)(9) (42 U.S.C. 609(a)(9))
			 is amended by striking 5-year limit and inserting
			 rules governing durational
			 limits.
				(b)Requirement To
			 conduct outreach To inform potentially eligible families of elimination of
			 durational limit on assistance of less than 60 months
				(1)In
			 generalSection 408(a) (42 U.S.C. 608(a)), as amended by section
			 7(d)(1) of this Act, is amended by adding at the end the following:
					
						(15)Requirement to
				conduct outreach to inform potentially eligible recipients of assistance of
				elimination of durational limit on assistance of less than 60
				monthsA State to which a
				grant is made under section 403 for a fiscal year that, before the effective
				date of this paragraph, denied assistance under the State program funded under
				this part or any other State program funded by qualified State expenditures (as
				defined in section 409(a)(7)(B)(i)) to an individual or family on the basis of
				a durational limit on the assistance that was imposed other than under section
				408(a)(7) shall conduct outreach to inform individuals and families who were so
				denied that they may be eligible for additional months of the
				assistance.
						.
				(2)PenaltySection 409(a) (42 U.S.C. 609(a)), as
			 amended by sections 5(c)(2)(A) and 7(d)(1) of this Act, is amended by adding at
			 the end the following:
					
						(19)Failure to
				conduct outreach to inform potentially eligible recipients of assistance of
				elimination of durational limit on assistance of less than 60
				monthsIf the Secretary
				determines that a State to which a grant is made under section 403 in a fiscal
				year has violated section 408(a)(15) during the fiscal year, the Secretary
				shall reduce the grant payable to the State under section 403(a)(1) for the
				immediately succeeding fiscal year by an amount equal to 5 percent of the State
				family assistance
				grant.
						.
				(c)State plan
			 required To include description of how potentially eligible recipients will be
			 informed of elimination of durational limit on assistance of less than 60
			 monthsSection 402(a)(1)(B) (42 U.S.C. 602(a)(1)(B)) is amended
			 by adding at the end the following:
				
					(vi)In the case of a State that, before the
				date this clause takes effect, denied assistance under the program to an
				individual or family on the basis of a durational limit on the assistance that
				was imposed other than under section 408(a)(7), the document shall describe how
				the State intends to inform the individuals and families who were so denied
				that they may be eligible for additional months of the
				assistance.
					.
			9.Response of TANF
			 program to economic recessions
			(a)Inapplicability
			 of durational limit on assistanceSection 408(a)(7) (42 U.S.C. 608(a)(7)), as
			 amended by section 8(a)(1)(C) of this Act, is amended by adding at the end the
			 following:
				
					(I)Inapplicability
				of durational limit during recessionSubparagraph (A) shall not apply in a State
				during any month which is in a high unemployment period with respect to the
				State.
					(J)Disregard of
				assistance provided during recessionIn determining the number of months for
				which an adult has received assistance under a State or tribal program funded
				under this part or any other State program funded by qualified State
				expenditures (as defined in section 409(a)(7)(B)(i)), the State or tribe shall
				disregard any month which is in a high unemployment period with respect to the
				State.
					(K)6-month grace
				period required after recessionSubparagraph (A) shall not apply to a
				recipient of assistance under the State program funded under this part or any
				other State program funded by qualified State expenditures (as defined in
				section 409(a)(7)(B)(i)) during the 6-month period that begins with the month
				immediately following a high unemployment period with respect to the State if
				the recipient received the assistance for the last month of the
				period.
					.
			(b)Requirement To
			 conduct outreach To inform potentially eligible families of suspension of
			 durational limit on assistance
				(1)In
			 generalSection 408(a) (42 U.S.C. 608(a)), as amended by sections
			 7(d)(1) and 8(b)(1) of this Act, is amended by adding at the end the
			 following:
					
						(16)Requirement to
				conduct outreach to inform potentially eligible recipients of assistance of
				suspension of durational limit on assistanceIn each month which is a high unemployment
				period with respect to a State to which a grant is made under section 403 for a
				fiscal year, the State shall conduct outreach to inform individuals and
				families who are potentially eligible for assistance under the State program
				funded under this part or any other State program funded by qualified State
				expenditures (as defined in section 409(a)(7)(B)(i)) of the suspension of any
				durational limit on assistance under the
				program.
						.
				(2)PenaltySection 409(a) (42 U.S.C. 609(a)), as
			 amended by sections 5(c)(2)(A), 7(d)(1), and 8(b)(2) of this Act, is amended by
			 adding at the end the following:
					
						(20)Failure to
				conduct outreach to inform potentially eligible recipients of assistance of
				suspension of durational limit on assistanceIf the Secretary determines that a State to
				which a grant is made under section 403 in a fiscal year has violated section
				408(a)(16) during the fiscal year, the Secretary shall reduce the grant payable
				to the State under section 403(a)(1) for the immediately succeeding fiscal year
				by an amount equal to 5 percent of the State family assistance
				grant.
						.
				(c)State plan
			 required To include description of how potentially eligible recipients will be
			 informed of suspension of time limits during recessionSection
			 402(a)(1)(B) (42 U.S.C. 602(a)(1)(B)), as amended by section 8(c) of this Act,
			 is amended by adding at the end the following:
				
					(vii)The document shall describe how the State
				intends to inform potentially eligible recipients of assistance under the
				program of the suspension of durational limits on the assistance during a high
				unemployment period with respect to the
				State.
					.
			(d)High
			 unemployment period definedSection 419 (42 U.S.C. 619) is
			 amended by adding at the end the following:
				
					(6)High
				unemployment period definedThe term high unemployment
				period means, with respect to a State, a period of 1 or more consecutive
				months if the average rate of total unemployment in the State (seasonally
				adjusted) for the period consisting of the then most recent 3 months for which
				data for all States are published equals or exceeds 6.5
				percent.
					.
			10.Requirement that
			 States use merit-based system in administration of TANF programs
			(a)Program
			 requirementSection 408(a)
			 (42 U.S.C. 608(a)), as amended by sections 7(d)(1), 8(b)(1), and 9(b)(1) of
			 this Act, is amended by adding at the end the following:
				
					(17)Requirement to
				use merit-based system in administering programA State to which a grant is made under
				section 403 shall establish and maintain personnel standards through a
				merit-based system, in administering the State program funded under this part
				and any other State program funded by qualified State expenditures (as defined
				in section
				409(a)(7)(B)(i)).
					.
			(b)PenaltySection
			 409(a) (42 U.S.C. 609), as amended by sections 5(c)(2)(A), 7(d)(1), 8(b)(2),
			 and 9(b)(2) of this Act, is amended by adding at the end the following:
				
					(21)Penalty for
				failure to use merit-based system in administering programIf the Secretary determines that a State to
				which a grant is made under section 403 in a fiscal year has violated section
				408(a)(17) during the fiscal year, the Secretary shall reduce the grant payable
				to the State under section 403(a)(1) for the immediately succeeding fiscal year
				by an amount equal to 5 percent of the State family assistance
				grant.
					.
			11.Ban on using
			 Federal TANF funds to replace State and local spending that does not meet the
			 definition of qualified State expenditures
			(a)ProhibitionSection 408(a) (42 U.S.C. 608(a)), as
			 amended by sections 7(d)(1), 8(b)(1), 9(b)(1), and 10(a) of this Act, is
			 amended by adding at the end the following:
				
					(18)Ban on using
				federal TANF funds to replace state or local spending that is not a qualified
				state expenditureA State to
				which a grant is made under section 403, and a sub-State entity that receives
				funds from such a grant, shall not expend any part of the grant funds to
				supplant State or local spending for benefits or services which are not
				qualified State expenditures (within the meaning of section
				409(a)(7)(B)(i)).
					.
			(b)PenaltySection
			 409(a) (42 U.S.C. 609), as amended by sections 5(c)(2)(A), 7(d)(1), 8(b)(2),
			 9(b)(2), and 10(b) of this Act, is amended by adding at the end the
			 following:
				
					(22)Use of federal
				TANF funds to replace state or local spending that is not a qualified state
				expenditureIf the Secretary
				determines that a State to which a grant is made under section 403 in a fiscal
				year has violated section 408(a)(18) during the fiscal year, the Secretary
				shall reduce the grant payable to the State under section 403(a)(1) for the
				immediately succeeding fiscal year by an amount equal to 5 percent of the State
				family assistance
				grant.
					.
			12.TANF assistance
			 to meet basic family economic needs
			(a)State plan
			 requirementSection 402(a)(1)(B) (42 U.S.C. 602(a)(1)(B)), as
			 amended by sections 8(c) and 9(d) of this Act, is amended by adding at the end
			 the following:
				
					(viii)Family budget
				provisionsThe document shall
				set forth a family budget of a dollar amount sufficient to meet the basic
				economic needs (including food, clothing, shelter, utilities, household goods,
				personal care items, and general incidental expenses) of a family, how the
				family budget is adjusted for family size, the method used to estimate the
				family budget (including a statement of the relationship between shelter and
				utility costs and the fair market rents in localities in the State), and the
				relationship between the amount of assistance provided to each family under the
				program and the amount of the family budget for the
				family.
					.
			(b)Program
			 requirementSection 408(a)
			 (42 U.S.C. 608(a)), as amended by sections 7(d)(1), 8(b)(1), 9(b)(1), 10(a),
			 and 11(a) of this Act, is amended by adding at the end the following:
				
					(19)Requirement
				that amount of assistance meet basic economic needsA State to which a grant is made under
				section 403 shall ensure that the total amount of assistance provided to a
				family under the State program funded under this part and all programs funded
				with qualified State expenditures (as defined in section 409(a)(7)(B)(i)) for
				which the family is eligible is sufficient to meet the basic economic needs of
				the family, taking into account all earned and unearned income of the family
				and an amount not to exceed the value of the supplemental nutrition assistance
				benefits provided to the family under the Food and Nutrition Act of
				2008.
					.
			(c)PenaltySection
			 409(a) (42 U.S.C. 609), as amended by sections 5(c)(2)(A), 7(d)(1), 8(b)(2),
			 9(b)(2), 10(b), and 11(b) of this Act, is amended by adding at the end the
			 following:
				
					(23)Penalty for
				failure of State tanf assistance to meet basic economic needs of a recipient
				familyIf the Secretary
				determines that a State to which a grant is made under section 403 in a fiscal
				year has violated section 408(a)(19) during the fiscal year, the Secretary
				shall reduce the grant payable to the State under section 403(a)(1) for the
				immediately succeeding fiscal year by an amount equal to 5 percent of the State
				family assistance
				grant.
					.
			13.State plans and
			 reports on child poverty
			(a)Child poverty
			 reduction as a purpose of the TANF programSection 401(a)(1) (42 U.S.C. 601(a)(1)) is
			 amended by redesignating paragraphs (1) through (4) as paragraphs (2) through
			 (5), respectively, and by inserting before paragraph (2) (as so redesignated)
			 the following:
				
					(1)reduce poverty among
				children;
					.
			(b)State plan
			 provisions
				(1)Matters required
			 to be addressedSection
			 402(a)(1)(A) (42 U.S.C. 602(a)(1)(A)) is amended by adding at the end the
			 following:
					
						(ix)Goals and
				methods for reducing child povertyReduce child poverty using Federal funds
				provided under this part and State funds, including establishing numerical
				goals for reducing child poverty.
						(x)Goals and
				tracking of work outcomesTrack work-related outcomes for recipients
				of assistance under the program, such as employment entries, wages, and job
				retention, including establishing numerical goals for work-related outcomes for
				recipients.
						(xi)Provide
				preventative services to families at-risk of abuse or neglectProvide benefits and services to families
				at-risk of having their children removed from the home because of abuse and
				neglect, using Federal funds provided under this part and State funds.
						(xii)How
				noncustodial parents will be servedServe noncustodial parents, using Federal
				funds provided under this part and State
				funds.
						.
				(2)Public
			 availabilitySection 402(c) (42 U.S.C. 602(c)) is amended to read
			 as follows:
					
						(c)Public
				availability
							(1)In
				generalThe State shall make
				available to the public, including by posting on a public website of the State
				or another appropriate website—
								(A)each draft of any
				plan or plan amendment to be submitted by the State under this section, for at
				least 45 days before the submission; and
								(B)any such plan or amendment certified by the
				Secretary to be complete.
								(2)ProceduresThe State shall establish procedures to
				receive and respond to comments from the public, private sector organizations,
				and local governments on any draft referred to in paragraph
				(1).
							.
				(c)Annual
			 performance reportSection 411 (42 U.S.C. 611) is amended by
			 adding at the end the following:
				
					(e)Annual
				performance report by StatesNot later than December 31 of each year,
				each eligible State shall submit to the Secretary (in accordance with such form
				and content rules as the Secretary, in consultation with the National
				Governor’s Association, National Association of State Legislatures, and the
				American Public Human Services Association, develops) a report on the following
				aspects of the State program funded under this part in the preceding fiscal
				year:
						(1)Whether the State met the child poverty
				reduction goals set forth in the State plan. This part of the report shall
				include a discussion of the factors, including benefits, services, and
				activities funded with Federal funds provided under this part or State funds,
				which contributed to the meeting of, or the failure to meet, the goals.
						(2)Whether the work programs of the State were
				effective in meeting the objectives and numerical goals of the State plan. This
				part of the report shall include a discussion of data derived from the tracking
				of recipients, including—
							(A)the number of
				families that left the State program funded under this part;
							(B)the employment
				rate for those who left the program in each calendar quarter;
							(C)the wage rates of
				those who left the program, including the percentage of leavers who, in each
				calendar quarter, earned an amount equal to at least 50 percent of the average
				wage then paid in the State; and
							(D)the employment outcomes of those who left
				the program because of a durational limit on assistance, reported at 6 months,
				12 months, 24 months, and 36 months after leaving the program.
							The
				Secretary shall provide States with technical assistance in preparing this part
				of the report, including by providing States with data from the National
				Directory of New Hires.(3)Whether the State has been effective in
				providing benefits and services under the program to persons with disabilities.
				This part of the report shall include a report on recipients of assistance
				under the State program funded under this part who participated in work
				activities (as defined in section 407(d)) pursuant to a modified employability
				plan due to disability, including the following:
							(A)The aggregate number of recipients with
				modified employability plans due to a disability.
							(B)The percentage of all recipients with
				modified employability plans who substantially complied with activities set
				forth in the plans each month of the fiscal year.
							(C)Information regarding the most prevalent
				types of physical and mental impairments that provided the basis for the
				disability determinations.
							(D)The percentage of cases with a modified
				employability plan in which the recipient had a disability, was caring for a
				child with a disability, or was caring for another family member with a
				disability.
							(E)A description of the most prevalent types
				of modification in work activities or hours of participation that were included
				in the modified employability plans.
							(F)A description of the qualifications of the
				staff who determined whether individuals had a disability, of the staff who
				determined that individuals needed modifications to their work requirements,
				and of the staff who developed the modified employability plans.
							(4)The effectiveness
				of the benefits and services provided under the State program in reducing the
				number of children removed from their homes because of abuse and neglect. This
				part of the report shall include an analysis which includes the
				following:
							(A)The number of
				families provided the benefits or services that were at risk of having their
				children removed from the home.
							(B)The number of
				families served by the program that had 1 or more children removed from the
				home because of abuse or neglect.
							(5)An analysis of the
				extent to which the benefits and services under the State program were provided
				to noncustodial parents.
						(6)How funds provided to the State under this
				part, with a separate accounting for funds provided under section 403(a)(3) and
				funds provided under section 403(b), were used to serve areas of the State with
				the greatest need (as referred to in section 402(a)(1)(A)(i)). This part of the
				report shall include supporting
				data.
						.
			(d)Annual report to
			 Congress on the efforts of State programs To promote and support employment for
			 individuals with disabilitiesSection 411 (42 U.S.C. 611), as
			 amended by subsection (c) of this section, is amended by adding at the end the
			 following:
				
					(f)Report by SecretaryNot later than July 31 of each fiscal year,
				the Secretary shall submit to the Congress a report, entitled Efforts in
				State TANF Programs to Promote and Support Employment for Individuals with
				Disabilities, that includes information on State efforts to engage
				individuals with disabilities in work activities during the preceding fiscal
				year. The report shall include the following information:
						(1)For each State, the number of individuals
				for whom the State has developed a modified employability plan.
						(2)The types of physical and mental
				impairments that provided the basis for the disability determination, and
				whether the individual with the disability was an adult recipient or minor
				child head of household, a child, or a non-recipient family member.
						(3)The types of modifications that States have
				included in modified employability plans.
						(4)The extent to which individuals with a
				modified employability plan are participating in work activities.
						(5)For each State, an analysis of the extent
				to which the option to establish modified employability plans was a factor in
				the State achieving or not achieving the minimum participation rate required by
				section
				407(a).
						.
			(e)Report to
			 Congress on legislative options To reward States with high employment rates and
			 high rates of employment at good wagesWithin 4 years after the effective date of
			 this section, the Secretary of Health and Human Services shall submit to the
			 Congress a report that sets forth options for the enactment of legislation to
			 provide financial or other rewards to States that have high rates of employment
			 and high rates of employment at good wages.
			14.Requirement that
			 States adopt standards and procedures to address domestic and sexual violence
			 among TANF recipients
			(a)In
			 generalSection 402(a)(7) (42
			 U.S.C. 602(a)(7)) is amended—
				(1)by striking the
			 paragraph heading and inserting Certification of standards and procedures regarding domestic and
			 sexual violence;
				(2)by striking
			 subparagraph (A) and inserting the following:
					
						(A)In
				generalA certification by
				the chief executive officer of the State that the State has established and is
				enforcing standards and procedures to ensure the right and entitlement of
				victims of domestic or sexual violence (notwithstanding section 401(b)) seeking
				or receiving assistance under the State program funded under this part or any
				other State program funded by qualified State expenditures (as defined in
				section 409(a)(7)(B)(i))—
							(i)to
				be screened and identified while maintaining the confidentiality of the
				victims;
							(ii)to be referred to
				counseling and supportive services;
							(iii)to be granted a waiver, pursuant to a
				determination of good cause, of program requirements such as time limits (for
				so long as necessary), residency requirements, child support cooperation
				requirements, and family cap provisions, in cases where compliance with the
				requirements would make it more difficult for the victims to escape domestic or
				sexual violence or unfairly penalize the victims or other individuals who are
				at risk of further domestic or sexual violence;
							(iv)to apply to participate in the program on
				the same day the victim appears in person in a program office during office
				hours;
							(v)to
				have an application that contains the name, address, and signature of the
				victim considered to be filed on the date the application is submitted;
							(vi)to receive at the
				time of application a clear, written statement explaining what the victim must
				do to cooperate in obtaining verification and otherwise completing the
				application process; and
							(vii)if the victim
				has completed the application process, to have the eligibility of the victim
				for assistance determined promptly, and to be provided assistance retroactive
				to the application date if determined eligible within 30 days after the
				application date.
							;
				and
				(3)in subparagraph
			 (B)—
					(A)in the
			 subparagraph heading, by inserting or sexual after Domestic; and
					(B)in the text, by
			 inserting or sexual after domestic.
					(b)Report to the
			 Congress on best practices of StatesSection 413 (42 U.S.C. 613)
			 is amended by adding at the end the following:
				
					(k)Report to
				Congress on best practices of States in addressing domestic and sexual violence
				suffered by TANF recipientsEvery 4 years, the Secretary shall prepare
				and submit to the Congress a report which examines the practices of States in
				implementing section 402(a)(7), and identifies the best practices used to do
				so.
					.
			(c)Effective
			 dateThe amendments made by this section shall take effect on
			 October 1, 2013.
			15.Child care
			 entitlement
			(a)Replacement of
			 requirement that portion of funds be used for certain populations with child
			 care guaranteeSection
			 418(b)(2) (42 U.S.C. 618(b)(2)) is amended to read as follows:
				
					(2)Child care to be
				guaranteed for certain populationsAs a condition of receiving funds under
				this section, a State shall guarantee the provision of child care services
				to—
						(A)each recipient of
				assistance under the State program funded under this part or under a State
				program funded with qualified State expenditures (as defined in section
				409(a)(7)(B)(i)) of this Act, and to each work-eligible individual (as defined
				in section 407(a)(2) of this Act), for any period in which the recipient or
				individual is—
							(i)participating in a
				work activity (as defined in section 407(d) of this Act);
							(ii)employed, and in
				a family the total income of which does not exceed 250 percent of the poverty
				line (within the meaning of section 673(2) of the Omnibus Budget Reconciliation
				Act of 1981, including any revision required by such section applicable to a
				family of the size involved); or
							(iii)engaged in
				employment subsidized by the State; or
							(B)each individual who is a former recipient
				of assistance under such a program or a former work-eligible individual, for
				any portion of the 24-month period, beginning with the date the individual left
				the program involved, in which the individual is employed and in a family that
				meets the income requirement of subparagraph
				(A)(ii).
						.
			(b)Elimination of
			 State capsSection 418(a) (42 U.S.C. 618(a)) is amended—
				(1)in paragraph
			 (2)—
					(A)by striking
			 subparagraphs (B) and (D) and redesignating subparagraph (C) as subparagraph
			 (B); and
					(B)in subparagraph
			 (B) (as so redesignated), by striking the lesser of the State's
			 allotment under subparagraph (B) or; and
					(2)in paragraph (5),
			 by striking (2)(C) and inserting (2)(B).
				(c)Open-Ended
			 entitlementSection 418(a) (42 U.S.C. 618(a)) is amended—
				(1)in paragraph (1),
			 by striking Subject to the amount appropriated under paragraph (3),
			 each and inserting Each; and
				(2)in paragraph (3),
			 by striking appropriated— and all that follows and inserting
			 appropriated such sums as are necessary to carry out this section for
			 each fiscal year..
				(d)Use of funds in
			 accordance with child care and development block grant act of 1990 except as
			 required by child care guaranteeSection 418(c) (42 U.S.C.
			 618(c)) is amended by inserting except to the extent that such a
			 requirement or limitation would interfere with the provision of child care
			 services required by subsection (b)(2) before the period.
			16.Child support
			 enforcement
			(a)Elimination of
			 ban on providing assistance to families not assigning certain support rights to
			 the State
				(1)In
			 generalSection 408(a) (42 U.S.C. 608(a)) is amended by striking
			 paragraph (3).
				(2)Conforming
			 amendmentsThe following
			 provisions are each amended by inserting after section 408(a)(3)
			 the following: (as in effect before the effective date of the amendments
			 made by section 10(a) of the Rewriting to Improve and Secure an Exit Out of
			 Poverty Act took effect):
					(A)Section
			 452(a)(10)(C) (42 U.S.C. 652(a)(10)(C)).
					(B)Section 452(h) (42
			 U.S.C. 652(h)).
					(C)Section 454(5)(A)
			 (42 U.S.C. 654(5)(A)).
					(D)Section 456(a)(1)
			 (42 U.S.C. 656(a)(1)).
					(E)Section
			 457(a)(2)(B)(i) (42 U.S.C. 657(a)(2)(B)(i)).
					(F)Section
			 457(a)(3)(A) (42 U.S.C. 657(a)(3)(A)).
					(G)Section
			 457(a)(3)(B) (42 U.S.C. 657(a)(3)(B)).
					(H)Section 464(a)(1)
			 (42 U.S.C. 664(a)(1)).
					(I)Section
			 466(a)(3)(B) (42 U.S.C. 666(a)(3)(B)).
					(b)Requirement that
			 all child support collected on behalf of a child in a family receiving TANF be
			 distributed to the family
				(1)In
			 generalSection 457 (42 U.S.C. 657) is amended—
					(A)in subsection
			 (c)(1), by striking means— and all that follows through
			 (B) foster and inserting means foster; and
					(B)by adding at the
			 end the following:
						
							(f)Notwithstanding the preceding provisions of
				this section, all amounts collected by a State as child support on behalf of a
				child in a family that is receiving assistance under the State program funded
				under part A or under the State plan approved under part A of this title (as in
				effect on the day before the date of the enactment of the Personal
				Responsibility and Work Opportunity Reconciliation Act of 1996) shall be
				distributed to the
				family.
							.
					(2)Conforming
			 amendmentsSection 458(b)(5)(C)(i)(I) (42 U.S.C.
			 658(b)(5)(C)(i)(I)) is amended—
					(A)by inserting
			 is collected on behalf of a child described in section 457(f) or
			 after involved; and
					(B)by striking
			 A or.
					17.State option to
			 extend eligibility for assistance to children through age 21; prohibition on
			 considering financial aid tied to education of child in determining eligibility
			 for, or amount of assistance; prohibition on imposing additional requirements
			 based on educational enrollment of child
			(a)State option To
			 extend TANF to children under age 22Section 419(2) (42 U.S.C. 619(2)) is
			 amended—
				(1)by striking
			 or at the end of subparagraph (A);
				(2)by striking the
			 period at the end of subparagraph (B) and inserting ; or;
			 and
				(3)by adding at the
			 end the following:
					
						(C)at the option of the State, has not
				attained 22 years of
				age.
						.
				(b)Ban on
			 considering financial aid tied to education of child in determining eligibility
			 for, or amount of assistance; ban on imposing additional requirements based on
			 educational enrollment of child
				(1)ProhibitionsSection
			 408(a) (42 U.S.C. 608(a)), as amended by sections 5(c)(2)(A), 7(d)(1), 8(b)(1),
			 9(b)(1), 10(a), 11(a), and 12(b) of this Act, is amended by adding at the end
			 the following:
					
						(20)Ban on
				considering financial aid tied to education of child in determining eligibility
				for, or amount of assistance; ban on imposing additional requirements based on
				educational enrollment of childA State to which a grant is made under
				section 403 for a fiscal year shall not—
							(A)consider financial aid tied to the
				training, school attendance, or postsecondary school attendance of a minor
				child in determining that the eligibility of the family of the child for, or
				the amount of assistance to be provided to the family, under the State program
				funded under this part or any other State program funded by qualified State
				expenditures (as defined in section 409(a)(7)(B)(i)); or
							(B)impose additional
				requirements on a family solely because the family includes a minor child who
				is enrolled in a training program, school, or post-secondary educational
				institution.
							.
				(2)PenaltySection
			 409(a) (42 U.S.C. 609), as amended by sections 5(c)(2)(A), 7(d)(1), 8(b)(2),
			 9(b)(2), 10(b), 11(b), and 12(c) of this Act, is amended by adding at the end
			 the following:
					
						(24)Considering
				educational enrollment of child or of financial aid tied to education of
				childIf the Secretary
				determines that a State to which a grant is made under section 403 in a fiscal
				year has violated section 408(a)(20) during the fiscal year, the Secretary
				shall reduce the grant payable to the State under section 403(a)(1) for the
				immediately succeeding fiscal year by an amount equal to 5 percent of the State
				family assistance
				grant.
						.
				18.Elimination of
			 certain other bars to TANF assistance
			(a)Bar on
			 assistance for persons convicted of drug feloniesSection 115 of the Personal Responsibility
			 and Work Opportunity Reconciliation Act of 1996 (21 U.S.C. 862a) is
			 amended—
				(1)in the section
			 heading by striking assistance and and inserting
			 supplemental nutrition
			 assistance;
				(2)in subsection (a),
			 by striking for— and all that follows through (2)
			 benefits and inserting for benefits;
				(3)in subsection (b),
			 by striking all through The amount of benefits and inserting the
			 following:
					
						(b)Effects on
				benefits for othersThe
				amount of
				benefits
						;
				(4)in subsection (c),
			 by striking assistance or; and
				(5)in subsection (e),
			 by striking it— and all that follows through in section
			 3(s) and inserting it in section 3(s).
				(b)Bar on
			 assistance for unwed teen parents not in schoolSection 408(a)
			 (42 U.S.C. 608(a)) is amended by striking paragraph (4).
			(c)Bar on
			 assistance for teens not in an adult-Supervised living
			 arrangementSection 408(a) (42 U.S.C. 608(a)) is amended by
			 striking paragraph (5).
			(d)Redesignation of
			 provisions
				(1)In
			 generalSection 408(a) (42 U.S.C. 608(a)), as amended by the
			 preceding provisions of this Act, is amended by redesignating paragraphs (6)
			 through (20) as paragraphs (3) through (17), respectively.
				(2)Conforming
			 amendments
					(A)Section
			 402(a)(7)(B) (42 U.S.C. 602(a)(7)(B)) is amended by striking
			 408(a)(7)(C)(iii) and inserting
			 408(a)(4)(C)(iii).
					(B)Section
			 403(a)(5)(C)(ii)(II) (42 U.S.C. 603(a)(5)(C)(ii)(II)) is amended by striking
			 408(a)(7)(C) and inserting 408(a)(4)(C).
					(C)Section
			 403(a)(5)(C)(v) (42 U.S.C. 603(a)(5)(C)(v)) is amended by striking
			 408(a)(7) and inserting 408(a)(4).
					(D)Section
			 409(a)(7)(B)(i)(IV) (42 U.S.C. 609(a)(7)(B)(i)(IV)) is amended by striking
			 408(a)(7) and inserting 408(a)(4).
					(E)Section 409(a)(9)
			 (42 U.S.C. 609(a)(9)) is amended by striking 408(a)(7) and
			 inserting 408(a)(4).
					(F)Section
			 409(a)(17), as added by section 7(d)(1)(A)(ii) of this Act, is amended by
			 striking 408(a)(13) and inserting
			 408(a)(10).
					(G)Section
			 409(a)(18), as added by section 7(d)(1)(B)(ii) of this Act, is amended by
			 striking 408(a)(14) and inserting
			 408(a)(11).
					(H)Section
			 409(a)(19), as added by section 8(b)(2) of this Act, is amended by striking
			 408(a)(15) and inserting 408(a)(12).
					(I)Section
			 409(a)(20), as added by section 9(b)(2) of this Act, is amended by striking
			 408(a)(16) and inserting 408(a)(13).
					(J)Section
			 409(a)(21), as added by section 10(b) of this Act, is amended by striking
			 408(a)(17) and inserting 408(a)(14).
					(K)Section
			 409(a)(22), as added by section 11(b) of this Act, is amended by striking
			 408(a)(18) and inserting 408(a)(15).
					(L)Section
			 409(a)(23), as added by section 12(c) of this Act, is amended by striking
			 408(a)(19) and inserting 408(a)(16).
					(M)Section
			 409(a)(24), as added by section 17(b)(2) of this Act, is amended by striking
			 408(a)(20) and inserting 408(a)(17).
					(N)Section
			 411(a)(1)(A)(xvi) (42 U.S.C. 611(a)(1)(A)(xvi)) is amended by striking
			 408(a)(7) and inserting 408(a)(7)(A).
					19.Effective
			 date
			(a)In
			 generalExcept as otherwise
			 provided in this Act, this Act and the amendments made by this Act shall take
			 effect on October 1, 2013, and shall apply to payments under title IV of the
			 Social Security Act for calendar quarters beginning on or after such date,
			 without regard to whether regulations to implement the amendments are
			 promulgated by such date.
			(b)Delay permitted
			 if state legislation requiredIf the Secretary of Health and
			 Human Services determines that State legislation (other than legislation
			 appropriating funds) is required in order for a State plan under part A or E of
			 title IV of the Social Security Act to meet the additional requirements imposed
			 by the amendments made by this Act, the plan shall not be regarded as failing
			 to meet any of the additional requirements before the 1st day of the 1st
			 calendar quarter beginning after the close of the first regular session of the
			 State legislature that begins after the date of the enactment of this Act. If
			 the State has a 2-year legislative session, each year of the session is deemed
			 to be a separate regular session of the State legislature.
			
